1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     ROBERT C. DENHAM JR.,                                  Case No. 2:18-cv-00163-JCM-VCF
4                                             Plaintiff             SCREENING ORDER
5            v.
6     JAMES DZURENDA et al.,
7                                         Defendants
8
9           Plaintiff, a former Nevada Department of Corrections (“NDOC”) inmate, has

10   submitted a civil rights complaint pursuant to 42 U.S.C. § 1983 and has filed an application

11   to proceed in forma pauperis for non-prisoners. (ECF Nos. 1-1, 5). Plaintiff resides in

12   Missouri. (See ECF No. 1-1 at 1). The court now screens plaintiff’s civil rights complaint

13   pursuant to 28 U.S.C. § 1915.

14   I.     SCREENING STANDARD

15          “[T]he court shall dismiss the case at any time if the court determines that . . . the

16   action or appeal (i) is frivolous or malicious; (ii) fails to state a claim upon which relief may

17   be granted; or (iii) seeks monetary relief against a defendant who is immune from such

18   relief.” 28 U.S.C. § 1915(e)(2)(B)(i)-(iii). This provision applies to all actions filed in forma

19   pauperis, whether or not the plaintiff is incarcerated. See Lopez v. Smith, 203 F.3d 1122,

20   1129 (9th Cir. 2000); see also Calhoun v. Stahl, 254 F.3d 845 (9th Cir. 2001) (per curiam).

21          Dismissal of a complaint for failure to state a claim upon which relief may be

22   granted is provided for in Federal Rule of Civil Procedure 12(b)(6), and 28 U.S.C. §

23   1915(e)(2)(B)(ii) tracks that language. Thus, when reviewing the adequacy of a complaint

24   under 28 U.S.C. § 1915(e)(2)(B)(ii), the court applies the same standard as is applied

25   under Rule 12(b)(6). See Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012) (“The

26   standard for determining whether a plaintiff has failed to state a claim upon which relief

27   can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of Civil

28   Procedure 12(b)(6) standard for failure to state a claim.”). Review under 12(b)(6) is
1    essentially a ruling on a question of law. See Chappel v. Lab. Corp. of Am., 232 F.3d 719,
2    723 (9th Cir. 2000).
3             In reviewing the complaint under this standard, the court must accept as true the
4    allegations, construe the pleadings in the light most favorable to the plaintiff, and resolve
5    all doubts in the plaintiff’s favor. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969).
6    Allegations in pro se complaints are “held to less stringent standards than formal
7    pleadings drafted by lawyers.” Hughes v. Rowe, 449 U.S. 5, 9 (1980) (internal quotation
8    marks and citation omitted).
9             A complaint must contain more than a “formulaic recitation of the elements of a
10   cause of action,” it must contain factual allegations sufficient to “raise a right to relief
11   above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).
12   “The pleading must contain something more . . . than . . . a statement of facts that merely
13   creates a suspicion [of] a legally cognizable right of action.” Id. (quoting 5 C. Wright & A.
14   Miller, Federal Practice & Procedure § 1216, at 235-36 (3d ed. 2004)). At a minimum, a
15   plaintiff should state “enough facts to state a claim to relief that is plausible on its face.”
16   Id. at 570; see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
17            “A pro se litigant must be given leave to amend his or her complaint, and some
18   notice of its deficiencies, unless it is absolutely clear that the deficiencies of the complaint
19   could not be cured by amendment.” Cato v. United States, 70 F.3d 1103, 1106 (9th Cir.
20   1995).
21   II.      SCREENING OF COMPLAINT
22            In the complaint, plaintiff sues defendants NDOC employees James Dzurenda,
23   David Tristan, Dwayne Dell, Shelly Williams, and John Does for events that took place
24   after plaintiff’s release from prison. (ECF No. 1-1 at 1, 3-4). Plaintiff alleges four counts
25   and seeks monetary damages “in excess of ten thousand dollars.” (Id. at 16-17).
26            The complaint alleges the following: After release from prison, plaintiff attempted
27   to seal his criminal records pursuant to Nevada state law. (Id. at 7-8). Plaintiff’s petition
28   to seal was heard in state court. (Id. at 8). The state court judge provided the parties



                                                  -2-
1    time to file supplemental briefs on the issue. (Id. at 8-9). Plaintiff contacted NDOC
2    employees at the offender management division in an attempt to acquire parole discharge
3    and sentence expiration documents. (Id. at 9). In correspondence with Williams, plaintiff
4    specifically told her that he needed the NDOC to provide him with a written document
5    explaining his “total statutory credits deduction” as applied to his particular sentence
6    structure.   (Id. at 10).   Plaintiff also corresponded with Dell to get the documents
7    necessary to seal his criminal record. (Id. at 11). Plaintiff was unable to obtain a report
8    that contained a numeric analysis of plaintiff’s “flat-time, good-time, and meritorious
9    credits deduction from the maximum term imposed by the ‘judgment of conviction,’ for the
10   purpose of sealing his criminal record.” (Id. at 12).
11          Plaintiff sues defendants for: (1) negligence and the “rights guaranteed by the Fifth
12   and Fourteenth Amendments”; (2) breach of employment duty and the “rights guaranteed
13   by the Fifth and Fourteenth Amendments”; (3) intentional infliction of emotional distress
14   and violations of the Fifth, Eighth, Ninth, and Fourteenth Amendments; and (4) fraud. (Id.
15   at 7, 12-13, 15-16).
16          As an initial matter, the court will address subject-matter jurisdiction in this case.
17   The basic statutory grants of federal-court subject-matter jurisdiction are contained in 28
18   U.S.C. §§ 1331 and 1332. Arbaugh v. Y&H Corp., 546 U.S. 500, 513 (2006). Section
19   1331 provides for federal-question jurisdiction and § 1332 provides for diversity of
20   citizenship jurisdiction. Id. “A plaintiff properly invokes § 1331 jurisdiction when she
21   pleads a colorable claim ‘arising under’ the Constitution or laws of the United States.” Id.
22   “She invokes § 1332 jurisdiction when she presents a claim between parties of diverse
23   citizenship that exceeds the required jurisdictional amount, currently $75,000.”              Id.
24   “[W]hen a federal court concludes that it lacks subject-matter jurisdiction, the court must
25   dismiss the complaint in its entirety.” Id. at 514. The court now addresses both federal-
26   question and diversity jurisdiction in this case.
27          A.     Federal-question Jurisdiction
28          Federal district courts have “original jurisdiction of all civil actions arising under the



                                                   -3-
1    Constitution, laws, or treaties of the United States.” 28 U.S.C.A. § 1331. “The presence
2    or absence of federal-question jurisdiction is governed by the ‘well-pleaded complaint
3    rule,’ which provides that federal jurisdiction exists only when a federal question is
4    presented on the face of the plaintiff’s properly pleaded complaint.” Caterpillar Inc. v.
5    Williams, 482 U.S. 386, 392 (1987).
6           The court finds that there is no federal-question jurisdiction in this case. Although
7    plaintiff lists the Fifth, Eighth, Ninth, and Fourteenth Amendments in his complaint, plaintiff
8    does not allege any facts that would support violations of any of those amendments. (See
9    ECF No. 1-1 at 12, 15-16). As such, this action lacks federal-question subject-matter
10   jurisdiction.
11          B.       Diversity Jurisdiction
12          Federal district courts have “original jurisdiction of all civil actions where the matter
13   in controversy exceeds the sum or value of $75,000” and is between citizens of different
14   states. 28 U.S.C. § 1332(a)(1). When a plaintiff brings a case to federal court, it must
15   “appear to a legal certainty” that the plaintiff’s claim is really for less than the jurisdictional
16   amount to justify dismissal. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (citing
17   St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938)).
18          The court finds that there is no diversity jurisdiction in this case. Even if plaintiff
19   and defendants are citizens of different states, plaintiff has not satisfied the $75,000
20   amount-in-controversy requirement. Plaintiff’s complaint only states that this case is
21   worth “in excess” of $10,000 which is insufficient to satisfy the amount in controversy.
22   Moreover, the court finds that, to a legal certainty, plaintiff’s claims for being unable to
23   obtain specific documents from the NDOC will not satisfy the $75,000 amount-in-
24   controversy requirement. As such, the court dismisses this case, without prejudice, for
25   lack of subject-matter jurisdiction. If plaintiff wishes to pursue his state law claims for
26   negligence, breach of employment duty, intentional infliction of emotional distress, and
27   fraud, he should file a complaint in state court.
28   ///



                                                    -4-
1    III.   CONCLUSION
2           For the foregoing reasons, it is ordered that the application to proceed in forma
3    pauperis for non-prisoners (ECF No. 5) is denied as moot.
4           It is further ordered that the clerk of the court file the complaint (ECF No. 1-1).
5           It is further ordered that the court dismisses the complaint in its entirety, without
6    prejudice, for lack of subject-matter jurisdiction.
7           It is further ordered that the clerk of the court close this case and enter judgment
8    accordingly.
9
10                January
            DATED THIS    9, 2019.
                       ____   day of December 2018.
11
12                                                         UNITED STATES DISTRICT JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -5-
